Pierpoint J.
This action is to recover the plaintiff’s wages for teaching school in the defendant’s district. It is conceded that the yvork was done and the services faithfully performed, and there is no controversy about the amount agreed to be paid But it is insisted that the plaintiff had not complied with the requirements of the statute as to the procuring of a certificate of *272her qualifications of the town superintendent before she opened her school.
The case shows that on the 17th of December, 1857, the plaintiff obtained the requisite certificate of the - then superintendent of the town of Halifax; that in the fall following she was employed by the prudential committee of district No. 4 to teach their winter school for the term of twelve weeks ; that she commenced the term five weeks and four days prior to the expiration of one year from the time she obtained her certificate. But it is said this certificate did not continue in force for one year from its date, but only during the period of the official existence of the superintendent who granted it, that is, until the then next March meeting, when all officers of this character are elected, and when the authority of this superintendent expired.
The statute relating to public instruction, in the eighth section declares that such certificate “ shall be available for one year only there is nothing to be found in the statute tending to show that there was any intention on the part of the legislature to make the availability of this certificate in any respect dependent upon the official or personal existence of such superintendent, or to limit it to any other period than one year from the time it was given, or to confine its operation to contracts to teach in any particular district in the town as is claimed, neither are we able to find in the spirit, object, or purpose of the statute on this subject, or in analogy, any reason or authority for imposing any such limitation upon the operation of such certificates. The certificate when obtained authorizes the person to whom it is given to enter into a contract for and enter upon tbe duties of teaching the district school in any district in the town for which it was given, for the period of one year, ,and to enforce payment for the services, according to such contract, when the duties are faithfully performed.
It is further insisted that as the force of the certificate expired by its own limitation before the expiration of the period for which the contract was made, the plaintiff can recover only for that portion of the services that were performed within the year. By the twelfth section of the statute it is provided that any contract for teaching made between the prudential committee and *273any teacher shall be null anl void, if the teacher shall fail to obtain a certificate of qualification of the superintendent of the town, and before the commencement of the school.
In this case, at the time the plaintiff made the contract and opened the school under it. she had obtained a certificate of qualification according to the requirements of this section, and the contract was a valid and binding one, and we think this is all that is required by the letter or the spirit of the statute. The fact that her right to enter into another contract had expired, before this was completed, can have no effect upon the validi ty of this. Its validity is not made to depend upon any event that shall transpire subsequent to the commencement of the school. There is nothing in this ease tending tojshow that there was any intent to evade the statute. If the contract had been made for a period of such unusual length as to raise a suspicion of an intent to defeat the object and beneficial purposes of the statute, it would' present a different question, but here the period was of the ordinary length, and there is nothing to impeach the perfect good faith of all parties.
Again it is said the plaintiff did not comply with the provisions of the act of 1858 in respect to the keeping and returning a register, &c. This act was passed subsequent to the time the plaintiff entered into this contract and commenced the school, and whether she would come within its provisions, or not, is questionable. But that is a question which we are not called upon now to decide. The case does not show that she did not comply with the requirements of that act; it is silent upon the subject; and if that statute did impose any duties upon her we are not now to presume that she,did not discharge those duties, in order to defeat her recovery.
It is not necessary to inquire into the validity of the order that the plaintiff presented to the treasurer of the district, or the sufficiency of her demand, as it is very clear that no demand was necessary to perfect the plaintiff’s claim, or as a condition precedent to her right of action.
Judgment of the county court affirmed.